EXHIBIT 99.1 FIRST NATIONAL PAY-PER-VIEW AND VIDEO ON-DEMAND PLATFORM IN CHINA 1 YOU On Demand Safe Harbor Statement YOU On Demand 2 This presentation contains forward-looking statements within the meaning of the Private Litigation Reform Act of 1995. These forward- looking statements are based on current expectations or beliefs, including, but not limited to, statements concerning the company’s operations and financial performance and condition.For this purpose, statements that are not statements of historical fact may be deemed to be forward-looking statements.The Company cautions that these statements by their nature involve risks and uncertainties, and actual results may differ materially depending on a variety of important factors beyond the control of YOU On Demand. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements. Additional factors that could cause YOU On Demands’ results to differ materially from those described in the forward-looking statements can be found in filings that the Company makes with the U.S. Securities and Exchange Commission. The information set forth herein speaks only as of the date hereof, and YOU On Demand disclaims any intention or obligation to update any forward-looking statements as a result of developments occurring after the date of this presentation. •YOU On Demand is the first national Pay-Per-View and Video On Demand platform in China •Offering high quality movies to television viewers across China through its Near Video On Demand (NVOD), Video On Demand(VOD), Subscription Video on Demand (SVOD), and Pay Channel services •Strategic alliances with leading media operators including CCTV-6, CHC and CITIC Research •Comprehensive end-to-end content and exclusive billing solutions •Highly experienced management team in Cable, Television, Media and Telecom YOU On Demand 3 Company Overview Selected Financials (CBBD.OB) Current Price (2/04/2011) Shares Outstanding 833.0M Public Float 271.0M Market Cap $58.3M Weicheng Liu Kevin Xin Shane McMahon Ben Long •Chairman and CEO, YOU On Demand Holdings, Inc. •Former Executive Vice President of Global Media at World Wrestling Entertainment •Launched the WWE brand internationally in over 145 countries and 23 languages •Managed international TV production and distribution, Pay-Per-View & live event bookings, marketing & advertising sales, digital media, consumer products & licensing, publishing and home video •CEO, YOU On Demand, China •20 years in telecom and networking fields •Senior positions with Nortel, TCSI, DSET, TollBridge •Co-Founder and CEO of Codent Networks Inc., UBQNet, Agtech Media •Holds Ph.D. in system engineering (Waterloo), M.Sc. (Jiaotong), B.Sc. (Tsinghua) •President, YOU On Demand, China •12 years in digital broadcasting and interactive TV field •Former CTO of DVN Holdings (HK0500) •Former CEO of CITIC Research •Vice President, YOU On Demand, China •20 years in Media, Internet and IPTV fields •Former VP and Chief Editor of BesTV, the largest IPTV operator in China •Former VP and Chief Editor of 21CN.com, the largest internet portal in southern China; Former Chief Editor of Jinan Evening News YOU On Demand 4 Highly Experienced Management Team in Cable, TV, Media and Telecom Population: 1.3 Billion Largest country by population •Total Households (HH): 442M •TV Households (TVHH): 414M (94%) •Cable TV HHs: 178M •Digital HHs: 83M •Internet Homes: 384M •Mobile Users: 750M •Literacy: 90% YOU On Demand 5 Geography 3rd largest country by area •Municipalities: 4 (Beijing, Shanghai, Tianjin, Chongqing) •Provinces: 28 (including Taiwan) •Bureau Cities: 283 •Small Cities: 374 •Towns: 1,636 Country and TV Profile Economy •Annual GDP Growth: 8.7% •GDP Per Capita (PPP): •Recently passed Japan as 2nd largest economy in the world (GDP), behind the United States Cable TV •China is the largest cable TV market worldwide with 178 million cable TV households •China still has large ARPU growth opportunity with average monthly subscription fee per user is $3.00, equivalent to 0.4% of average household income, as compared with that of 1.5% in the U.S. •Premium content still missing from market and a key opportunity for ARPU growth •Revenue: Total cable TV revenue over $10 billion Digital TV •China targets completion of full digital migration by 2015 by government mandate •Digital cable TV households will grow 20% year- over-year in 2011 and 2012 •China’s Next Generation Broadcasting Initiative (NGB) expected to power 215 million digital cable customers with High Definition, Internet and two- way interactive services capability by 2020 The Largest Market in the World Has an Untapped Potential Premium Content Cable and Digital TV in China Millions of users YOU On Demand 6 China Will Be 2X the Size of the United States in Digital HH by 2015 Digital TV in China and US Millions of digital households Source:Media Partners Asia. Cable data: SNL Kagan “Cable TV Projections 2009 -2020” report 7/28/10. DBS data: SNL Kagan “U.S. DBS Industry Subscriber Projections” report 8/26/10. Telco data: SNL Kagan “Telco Video Projections 2009 -2020” report 6/21/10. YOU On Demand 7 •Increasing middle class resulting in greater disposable income and demand for entertainment (e.g., movies, concerts, sporting events) •Consumers paying $4.00 for Starbucks coffee •Only 20 foreign films allowed into China each year for theatrical release •Box office receipts projected to exceed $1.5 billion in •Consumer paying up to $10 for single movie ticket •Flat screen TV sales exploding—LCD TVs expected to grow to over 40M YOU On Demand 8 Demand for Premium Content MSO Target List Cable TV User Coverage Millions Size of Cablevision YOU On Demand 9 •YOD owns the proprietary technology that bridges the cable networks control access with mobile operators billing system •Remote control-like ordering at anytime or anyplace •Seamless integration with the On Demand platform •Efficiency in payment collections with unique real time money collection •Supports flexible transactional options •Available for all payment options, including credit cards and telephone billing •Web-based interface •Pre-paid cards •Consumer data is captured and stored for promotional opportunities We Have Solved the Billing Issue YOU On Demand 10 CCTV-6 •CCTV-6 self-censorship board available to its affiliates CHC & YOU On Demand (as well as CCTV-6) •National China movie channel •Largest movie library in China •Covers over 400 million households and reaches over 1.24 billion viewers CHC •National Pay movie arm of CCTV-6 •Covers over 50 Million cable homes CITIC Research •Cable technology arm of CITIC Group •Largest owner of cable assets •Service delivery platform for open virtual network •Full access to CITIC research for continued R&D YOU On Demand 11 Strategic Partners Government Approval 12 YOU On Demand has an exclusive 20-year joint venture with CCTV-6 and China Home Cinema (CHC) to become the first national Pay-Per- View and Video On Demand platform in China (PRC).YOU On Demand will operate under a national government license obtained by CCTV-6 and CHC to serve as their exclusive agent in the PRC, for operating and marketing Video On Demand (VOD), Pay-Per-View (PPV), Subscription Video On Demand (SVOD) and Near Video On Demand (NVOD), and related Value Added Services (VAS). YOU On Demand •Chinese government to support anti-piracy enforcement •State Press & Publishing Administration has indicated increased willingness to pursue cases of copyright infringement •Dedicated staff to eliminate illegal use of our partner’s content •Government crackdown on piracy: in 2009 CCTV- 6 filed 10 lawsuits against top channels in China and won every case •The Motion Picture industry loses billions of dollars annually to pirated DVDs in China YOU On Demand 13 Significant Piracy Issues: Copyright Crackdown The Future of YOU Any Content, Any Platform YOU On Demand 14 •Currently pilot testing in 3 million homes in China •Access to premium content •Growth in subscriber base through rapid digital conversion of cable television •The continuation to build state-of-the-art delivery network infrastructure •Leveraging our national license in the PRC •Revenue diversification to increase content offerings -Sports -Events -Entertainment -Music •Additional platform offerings -IPTV/Online -Mobile -Hotels -Airlines •Other lines of business -Magazines -Research and Data -Linear Entertainment shows Growth Strategy YOU On Demand 15 Capital Structure Insider Shares Public Float YOU On Demand 16 Comparable Company Analysis YOU On Demand 17 Name Stock Price Enterprise Value ($mm) EV/EBITDA P/E EV/Sales EPS EBITDA Margin TTM 2011E TTM 2011E Netflix NFLX 9.4B 40.70x 20.50x 67.87x 95.22x 4.65x 3.20x 6.9% 14.8% YouKu.com Inc. YOKU 4.1B NM NM NM NM 96.64x NM -1.35 -118.7% -38.9% KIT Digital KITD 544M 27.40x 14.50x 59.80x 24.70x 5.95x 3.60x -3.03 -42.2% 13.0% KU6 Media Company Ltd KUTV 153M NM NM NM NM 7.28x NM NM NM NM NM Mean 34.05x 17.50x 63.83x 59.96x 28.63x 3.40x -0.80x 1.50x -51.3% -3.7% Median 34.05x 17.50x 63.83x 59.96x 6.62x 3.40x -1.35x 0.67x -42.2% 13.0% •Positioned as the first national PPV and VOD service provider •Strategic Alliances with leading operators in U.S. and China •Trading at a significant discount to industry peers •Tremendous market opportunity to invest in China’s media landscape •NASDAQ listing in 2011 Investment Highlights 18 YOU On Demand A JOURNEY OF A THOUSAND MILES BEGINS WITH A SINGLE STEP 千里之行，始於足下 – Lao-tzu YOU On Demand 19 Contact Information YOU On Demand, NYC 212-206-1216 ir@YOUOnDemandChina.com www.YOUOnDemandChina.com YOU On Demand 20 Thank You!
